DETAILED ACTION
Claims 1-10 and 12-15 were rejected in Office Action mailed on 07/18/2022.
Applicant filed a response, amended claims 1, 4, 6-10, 12-13 and 15, cancelled claims 2-3, 5, 14, and withdrew claim 16 on 07/18/2022.
Claims 1, 4, 6-10, 12-13 and 15-16 are pending, and claim 16 are withdrawn.
Claims 1, 4, 6-10, 12-13 and 15 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schroedle et al., US 2016/0118662 A1 (Schroedle) (provided in IDS received on 09/17/2020), and further in view of Malcus et al., US 2009/0314985 A1 (Malcus), Sun, US 2010/0062337 A1 (Sun) and Kook et al., US 2007/0111098 A1 (Kook).
Regarding claims 1 and 7, Schroedle discloses spherical particles of transition metal carbonates, transition metal hydroxides or transition metal carbonate hydroxides comprising cations of at least two transition metals selected from nickel, cobalt, manganese, titanium, vanadium, chromium and iron (Schroedle, Abstract), and process for producing the particles, having the following steps: 
providing an aqueous solution of at least one alkali metal (hydrogen) carbonate or at least one alkali metal hydroxide (reading upon a feed stream providing precipitation anions);
providing at least two aqueous solutions (B1) and (B2) of transition metal salts (reading upon a feed stream providing precipitation cations) which comprise at least two transition metals overall, the aqueous solutions (B1) and (B2) having different molar ratios of the transition metals,
performing a precipitation of mixed transition metal carbonates, transition metal hydroxides or transition metal carbonate hydroxides in a stirred tank cascade of at least two stirred tanks, bringing about precipitations at different transition metal concentrations by feeding solutions (B1) and (B2) into various stirred tanks of the stirred tank cascade (i.e., the stirred tank cascade includes a continuous outflow of precipitation particle slurry to the next precipitation zone, and a continuous inflow of precipitation particle slurry from the prior precipitation zone; and for the first tank, there is continuous inflow) (Schroedle, [0070]-[0074]);

wherein a stirred tank cascade of at least two stirred tanks (i.e., “i” is 2 or more and overlaps the range of the present claim, wherein N is not less than 3). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Schroedle further discloses, through the performance of step (C), precipitations are brought about at different transition metal concentrations. This is understood to mean that different concentrations of transition metal cations and different ratios of the concentrations of the transition metal cations used are present in the liquid phase locally; the ratio of the concentrations of the transition metal cations used which is present at the particular site in the stirred tank cascade then determines the composition of the various layers or sites in the inventive particles (reading upon forming, in the precipitation zones, precipitated particles, and finally to form, in the precipitation zone N, precursor particles comprised of N layers, wherein layer i of each particle is precipitated and formed in the precipitation zone i) (Schroedle, [0092]).

Schroedle further discloses the particles thus produced are removed, specifically from the mother liquor (Schroedle, [0118]); the removal of the inventive particles can be followed by drying; the drying can be performed, for example, with inert gas or with air. The drying can be performed, for example, at a temperature in the range from 30 to 150° C (Schroedle, [0122]); 
wherein 30 to 150° C overlaps the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Schroedle specifically discloses filtered cake (i.e., separated precursor particles) dried at 105°C over a period of 18 hours (Schroedle, [0224]).

Schroedle further discloses the particles are of good suitability for conversion to cathode materials for lithium ion batteries (Schroedle, [0123]); the procedures maybe, to mix the particles with at least one lithium compound and to react them with one another at temperatures in the range from 500 to 1000° C (i.e., calcined) (Schroedle, [0124]); and in I. Production of a Cathode Material, specifically, the particles thus obtained were mixed intimately with finely ground lithium carbonate, a portion of this mixture was treated thermally in a muffle furnace in oxygen atmosphere (maximum temperature: 900°C) (Schroedle, [0227]).
Schroedle further discloses the ratio of the concentrations of the transition metal cations used which is present at the particular site in the stirred tank cascade then determines the composition of the various layers or sites in the inventive particles (i.e., the particles are of multilayers) (Schroedle, [0092]); the concentration of the cations in question need not change over the entire radius of the particle in question, but may, in one variant, change over part of the radius, for example in half, especially in the outer half, the concentrations being essentially constant over the other half. In a preferred embodiment of the present invention, in the case of those particles having a mean diameter in the range from 6 to 30 μm, preferably to 15 μm, the concentration of the respective transition metal cations in a core, for example having a diameter of up to 5 μm, is essentially constant, and varies outside the core as described above (i.e., the particles are also of gradient core-shell structure) (Schroedle, [0027]).
Therefore, the cathode material prepared from the particles would necessarily have the structure of the particles, i.e., gradient multilayer core-shell particles.
Alternatively, Schroedle further discloses problems arise in many batteries as a result of inadequate cycling stability, especially at elevated temperature (Schroedle, [0006]); some authors propose solving such problems by making what are called gradient materials or core-shell materials (Schroedle, [0007]). Therefore, it would be obvious to a person of ordinary skill in the art to make the cathode material of Schroedle into gradient multilayer core-shell particles, in order to solve problems as a result of inadequate cycling stability, especially at elevated temperature, and thereby arrive at the claimed invention. 

Schroedle does not explicitly (a) disclose multiple hold temperatures are used, at least one hold temperature from 300-500°C for 2-12 hours occurs before another heating from 700-950°C for 2-20 hours; or (b) multiple ramp rates are used, and the ramp rates during heating are from 0.5 to 10 degrees per minute.
With respect to the difference (a), Malcus teaches pulverulenet compounds comprising lithium and transition metals, a process for preparation thereof and the use thereof as active electrode material (Malcus, Abstract). Malcus specifically teaches for the reaction of the precursor mixture to give the lithium mixed metal oxides according to the invention it is important for the thermal treatment (calcination) to be effected over a plurality of temperature stages; preferably, the calcination is carried out in three stages, the precursor mixture being heated at a temperature of 200-400°C for 2-10 hours in the first stage, at 500-700°C for 2-10 hours in the second stage and at 700-1000°C for 2-20 hours in the third stage (Malcus, [0050]).
As Malcus expressly teaches, as a result of the temperature hold stages and associated controlled reaction a material is obtained which has no secondary particle agglomerates that are strongly sintered together; agglomerates that are strongly sintered together are understood as meaning agglomerates which do not disintegrate into the individual secondary particles in the case of ultrasound sieving; such a material without agglomerates which are strongly sintered together has the advantage that milling, as is usually required after calcination, can be dispensed with. Milling has the disadvantage that destruction of individual spheroidal secondary particles leads to the formation of angular and square-edged particles; it is in particular these particles which, during electrode manufacture, owing to their shape, result in further particles being destroyed within the material bed under high pressure (Malcus, [0051]).
Malcus is analogous art as Malcus is drawn to active electrode material comprising lithium and transition metals.
In light of the motivation of effecting calcination over a plurality of temperature stages as taught by Malcus, it therefore would be obvious to a person of ordinary skill in the art to conduct the reaction of the particles with at least one lithium compound over a plurality of temperature stages, e.g., the calcination is carried out in three stages, the precursor mixture being heated at a temperature of 200-400°C for 2-10 hours in the first stage, at 500-700°C for 2-10 hours in the second stage and at 700-1000°C for 2-20 hours in the third stage, in order to obtain a material which has no secondary particle agglomerates that are strongly sintered together so that milling can be dispensed with, which overlaps with the multiple hold temperatures of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
	Schroedle in view of Malcus does not explicitly disclose (b) multiple ramp rates are used, and the ramp rates during heating are from 0.5 to 10 degrees per minute.
With respect to the difference (b), Sun teaches cathode active materials for lithium secondary batteries (Sun, [0001]) and Kook teaches a cathode active material for a lithium secondary battery (Kook, Abstract). Specifically, Sun teaches the precursor was mixed with lithium hydroxide in a molar ratio of 1:1.06, heated at a rate of 1°C/min, followed by secondary calcining at 500°C for 5 hours (Sun, [0054]) and Kook teaches the resulting mixture (i.e., nickel-manganese-cobalt composite hydroxide and lithium hydroxide) was heated at elevation rate of 2°C/min and maintained at 450 to 500°C for 5 hours to perform pre-calcination, followed by calcination at 1000°C. for 10 hours (Kook, [0059]).
In light of the disclosures of different ramping rates to achieve temperature targets by Sun and Kook, it therefore would be obvious to a person of ordinary skill in the art to adopt different ramp rates, e.g., 1°C/min and 2°C/min, to achieve the temperature target of the plurality of temperature stages of Schroedle in view of Malcus, with reasonable expectation of success, and thereby arrive at the claimed invention.

Regarding claim 4, as applied to claim 1, Schroedle further discloses lithium compounds selected may preferably be lithium salts, for example Li2O, LiOH, LiNO3, Li2CO3, in each case in anhydrous form or, if it exists, as the hydrate (Schroedle, [0125]); the amounts of the particles and lithium compound are selected so as to obtain the desired stoichiometry of the cathode material; preference is given to selecting the particles and lithium compound such that the molar ratio of lithium to the sum total of all transition metals and any M is in the range from 1:1 to 1.3 to 1 (i.e., 1-1.3), which overlaps the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Regarding claim 6, as applied to claim 1, Schroedle further discloses Step (C) (i.e., precipitation) of the production process can be performed under air, under inert gas atmosphere, for example under noble gas or nitrogen atmosphere (i.e., reading upon each precipitation zone is blanketed or bubbled by He, N2 or Ar gas) (Schroedle, [0108]).

Regarding claim 8, as applied to claim 1, Schroedle further discloses if it is desirable to work in a stirred tank cascade, different aqueous solutions (B1) and (B2) comprising the corresponding transition metal cations can be metered into the various stirred tanks (Schroedle, [0095]).

Regarding claim 9, as applied to claim 1, Schroedle further discloses for performance of step (A), at least one alkali metal hydroxide, for example potassium hydroxide (i.e., KOH) or preferably sodium hydroxide (NaOH), or at least one alkali metal (hydrogen)carbonate, is dissolved in water; the corresponding solution is also called “solution (A)” (Schroedle, [0077]).

Regarding claim 10, as applied to claim 1, Schroedle further discloses solution (A) may comprise at least one compound L. Compound L may serve as a ligand for at least one of the transition metals. For example, L may be an organic amine or especially ammonia (Schroedle, [0082]); specifically, the ligand is 25% by weight of aqueous ammonia solution (i.e., ammonia hydroxide) (Schroedle, [0210]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schroedle in view of Malcus, Sun and Kook, as applied to claim 1 above, and further in view of Mazzotti, Introduction to Chemical Engineering: Chemical Reaction Engineering, 2015 (Mazzotti).
Regarding claim 12, as applied to claim 1, Schroedle discloses a stirred tank cascade of at least two stirred tanks (i.e., cascade of continuous stirred tank reactors) (Schroedle, [0073]). Schroedle does not explicitly disclose the volume of each stirred tank reactor. However, it would be obvious for a person of ordinary skill in the art to select tanks of the same volume of the stirred tank cascade of at least two stirred tanks (i.e., cascade of continuous stirred tank reactors), a relationship of volume that falls within the presently claimed, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Furthermore, Mazzotti teaches chemical reaction engineering and three types of reactors including the continuous stirred-tank reactor (Mazzotti, page 2, Introduction). Mazzotti specifically provides illustrations of several continuous stirred tank reactors in series, wherein each reactor is shown to have identical volume (Mazzotti, page 25, Figure 14).
In light of the disclosure of Mazzotti of using identical volume of each reactor of a continuous stirred tank reactors in series, it therefore would be obvious to for a person of ordinary skill in the art to select tanks of equal volume for the stirred tank cascade (i.e., cascade of continuous stirred tank reactors) of Schroedle in view of Malcus, Sun and Kook, and thereby arrive at the claimed invention.

Regarding claim 13, as applied to claim 1, Schroedle discloses a stirred tank cascade of at least two stirred tanks (i.e., cascade of continuous stirred tank reactors) (Schroedle, [0073]). Schroedle does not explicitly disclose wherein Vi is the volume of the precipitation zone i, and it has the relationship of Vi < V2 < ... < VN or wherein in the precipitation zones, d(ρc.iVi)/dt=0, wherein ρc.i is the fluid density of the outflow (ci) of the precipitation zone i, Vi is the volume of the precipitation zone i.
With respect to the difference, Mazzotti teaches chemical reaction engineering and three types of reactors including the continuous stirred-tank reactor (Mazzotti, page 2, Introduction). Mazzotti specifically teaches once the reactor is started up and reaches steady-state, it is usually assumed to have a constant volume (i.e., dVi/dt=0 and the feed stream and the exit stream are at the same rate for each reactor) (Mazzotti, page 7, 1st paragraph); after start up is complete, the composition no longer vary in time (i.e., dρc.i/dt=0) (Mazzotti, page 9, bottom paragraph).
As Mazzotti expressly teaches, a continuous stirred tank reactor is almost always operated at steady state (Mazzotti, page 9, bottom paragraph); continuous processes (i.e., at steady state) don’t have the variability of batch processes; tanks can be greatly reduced in size if each reactor produces a steady stream that can be fed to the next reactor (Mazzotti, page 7, 1st paragraph).
Mazzotti is analogous art as Mazzotti is drawn to the continuous stirred-tank reactor.
In light of the motivation of operating continuous stirred tank reactor at steady state as taught by Mazzotti, it therefore would be obvious for a person of ordinary skill in the art to operate the stirred tank cascade of at least two stirred tanks (i.e., cascade of continuous stirred tank reactors) of Schroedle in view of Malcus, Sun and Kook in steady state, wherein dVi/dt=0 and dρc.i/dt=0 (i.e., d(ρc.iVi)/dt=0) in order to produce steady stream to reduce process variability and reactor size and therefore arrive at the claimed invention. 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schroedle in view of Malcus, Sun and Kook, as applied to claim 1 above, and further in view of Sa et al., Synthesis of diverse LiNixMnyCozO2 cathode materials from lithium ion battery recovery stream, J. Sustain. Metall., 2016, 2:248-256 (Sa).
Regarding claim 15, as applied to claim 1, Schroedle in view of Malcus, Sun and Kook does not explicitly disclose further comprising: collecting the outflow (ci) of non-steady state particles of the last precipitation zone N at the initial reaction stage; adding acid solution to dissolve the non-steady state particles to get a fluid; determining the concentration and composition of the fluid, and introducing the fluid into the feed stream (ai).
With respect to the difference, Sa teaches using leaching solution from a recovery steam (i.e., of lithium ion battery cathode material) to synthesis diverse LiNixMnyCozO2 (Sa, page 249, left column, 1st paragraph). Sa specifically teaches the spent lithium ion batteries first went through a mechanical treatment, including shredding, magnetic separation of the steel, sieving, and density separation to the collect the cathode powder, which is the most valuable part of the battery; the collected powder was leached with H2SO4 and H2O2, depending on the molar ratios of Ni:Mn:Co in different target cathode materials, the calculated amount of MSO4 was add into solution, the molarity was confirmed by ICP-OED (i.e., determining the concentration and composition of the fluid), and once the NixMnyCoz(OH)2 material (i.e., the precursor particles) is obtained, corresponding cathodes can be synthesized depending on the need (Sa, page 249, paragraph spanning between left and right columns).
As Sa expressly teaches, lithium ion battery waste contains valuable metal elements such as Li, Ni, Co and Mn (Sa, page 248, right column, 1st paragraph).
Sa is analogous art as Sa is drawn to synthesis of LiNixMnyCozO2 for lithium ion batteries.
In light of the motivation of leaching cathode material with H2SO4 containing material and use the leaching solution to synthesize the precursor particles for cathodes as taught by Sa, it therefore would be obvious to a person of ordinary skill in the art, in Schroedle in view of Malcus, Sun and Kook, to collect the outflow (ci) of non-steady state particles of the last precipitation zone N at the initial reaction stage; add acid solution to dissolve the non-steady state particles to get a fluid; determine the concentration and composition of the fluid, and introduce the fluid into the feed stream (ai), to synthesize the precursor particles, in order to recycle valuable metal elements such as Li, Ni, Co and Mn, and thereby arrive at the claimed invention. 


Response to Arguments
In response to the amended claims, the previous claim objections and 35 U.S.C. 112(b) rejections are withdrawn.

Applicant primarily argues:
“However, Schroedle, Malcus, Sun or Kook fails to disclose the above specific features, at least. In fact, Malcus namely mentions that the calcinations can be carried out in three stages, the precursor mixture being heated at a temperature of 200-400°C for 2-10 hours in the first stage, at 500-700°C for 2-10 hours in the second stage and at 700-1000°C for 2-20 hours in the third stage. 
Different from the claimed claim 1, firstly Malcus uses temperature ranging from 200-1000°C, and three stages are included, which leads to a complicated process.”

Remarks, p. 7

The Examiner respectfully traverses as follows:
Give that the present claim 1 recites “multiple hold temperatures and ramp rates are used, at least one hold temperature at 300-500°C for 2-12 hours occurs before another heating at 700-950°C for 2-20 hours”, and multiple means more than two (i.e., including three), and at least one hold temperature means one or more hold temperature, the present claim does not rule out the use of three hold temperatures (i.e., such as three stages as taught by Malcus).

Applicant further argues:
“Meanwhile, the superhigh temperature of 1000°C may bring a poor performance of the concentration gradient materials.”

Remarks, p. 7-8

The Examiner respectfully traverses as follows:
Firstly, Malcus teaches at 700-1000°C (not just 1000°C) for 2-20 hours in the third stage, which overlaps with the ranges of the presently claimed (700-950°C for 2-20 hours), as set forth in page 15 of Office Action mailed 07/18/2022. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Secondly, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding “Meanwhile, the superhigh temperature of 1000°C may bring a poor performance of the concentration gradient materials.” must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

	
Applicant further argues:
“Secondly, Malcus does not mention ramp rates are used, let alone the specific ramp rates from 0.5 to 10 degrees per minute.”

Remarks, p. 8

The Examiner respectfully traverses as follows:
It is noted that while Malcus does not disclose all the features of the present claimed invention, Malcus is used as teaching reference, namely multiple hold temperatures are used, at least one hold temperature from 300-500°C for 2-12 hours occurs before another heating from 700-950°C for 2-20 hours, in order to obtain a material which has no secondary particle agglomerates that are strongly sintered together so that milling can be dispensed with, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference and additional teaching references, discloses the presently claimed invention.

Furthermore, additional teaching references Sun and Kook teaches the specific ramp rates of claim 1, specifically, Sun teaches the precursor was mixed with lithium hydroxide in a molar ratio of 1:1.06, heated at a rate of 1°C/min, followed by secondary calcining at 500°C for 5 hours (Sun, [0054]) and Kook teaches the resulting mixture (i.e., nickel-manganese-cobalt composite hydroxide and lithium hydroxide) was heated at elevation rate of 2°C/min and maintained at 450 to 500°C for 5 hours to perform pre-calcination, followed by calcination at 1000°C. for 10 hours (Kook, [0059]), as set forth in page 16 of Office Action mailed 04/25/2022.

Applicant further argues:
“Although Sun or Kook mentions precursor mixture heating, fails to disclose the specific ramp rates from 0.5 to 10 degrees per minute, no same or similar solution of claim 1 will be taught even if Sun and Kook combine with Malcus and Schroedle.”

Remarks, p. 8

The Examiner respectfully traverses as follows:
Firstly, Sun and Kook teaches the specific ramp rates of claim 1, specifically, Sun teaches the precursor was mixed with lithium hydroxide in a molar ratio of 1:1.06, heated at a rate of 1°C/min, followed by secondary calcining at 500°C for 5 hours (Sun, [0054]) and Kook teaches the resulting mixture (i.e., nickel-manganese-cobalt composite hydroxide and lithium hydroxide) was heated at elevation rate of 2°C/min and maintained at 450 to 500°C for 5 hours to perform pre-calcination, followed by calcination at 1000°C. for 10 hours (Kook, [0059]), as set forth in page 16 of Office Action mailed 04/25/2022.
Secondly, in light of the disclosures of different ramping rates to achieve temperature targets by Sun and Kook, it therefore would be obvious to a person of ordinary skill in the art to adopt different ramp rates, e.g., 1°C/min and 1°C/min, to achieve the temperature target of the plurality of temperature stages of Schroedle in view of Malcus, with reasonable expectation of success, and thereby arrive at the claimed invention, absent evidence to the contrary, as set forth in page 16 of Office Action mailed 04/25/2022.


Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732